' NOTE; This order is nonprecedential.
United States Court of Appea|s for the Federal Circuit
2009-3214
GENE M. AUSTON,
Petitioner,
v.
MER|T SYSTEMS PROTECT|ON BOARD,
Respondent,
And g
DEPARTMENT OF VETERANS AFFA|RS,
lntenrenor.
On petition for review of the Merit Systems Protection Board
in CH-1221-09-0041-W-1.
ON MOTlON
0 R D E R
The Department of Veterans Affairs moves to refom1 the official caption to
designate the Merit Systems Protection Board as the respondent and moves for leave to
intervene The Department states that Gene M. Auston opposes.
Pursuant to 5 U.S.C. § 7703(a)(2), the Board is designated as the respondent
when the Board's decision concerns the procedure or jurisdiction of the Board. The
deciding agency is designated as the respondent when the Board reaches the merits of
the underlying case
in this case, the Board dismissed the appeal for lack of jurisdiction. Thus, the
Board is the proper respondent.

' According|y,
|T lS ORDERED THAT:
(‘l) The motion is granted The revised official caption is reflected above
(2) The Board and Department should calculate their brief due date from the
date of filing of this order_
JAN 1 1 2010 _
Date
cc: Gene M. Auston
RogerA. Hipp, Esq.
Jeffrey Gauger, Esq.
s20
2009-3214
FOR THE COURT
.-‘s/ Jan Horba|v gggg go
Jan Horba|y
Clerk
(copy of petitioners brief enc|osed)
v-aomF'¥"°
ms rso.r?nAt“P§§'§'d°n'°"
.1AN 1 1 2010
imnum3rlu
emma
2